15-4033
    Ali v. New York City Environmental Control Board


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 10th day of November, two thousand sixteen.

    PRESENT:
                PETER W. HALL,
                DEBRA ANN LIVINGSTON,
                      Circuit Judges,
                NICHOLAS G. GARAUFIS,*
                      District Judge.
    _____________________________________

    Akhtar Ali,
                               Plaintiff-Appellant,
                      v.                                                                      15-4033

    New York City Environmental Control Board,
    New York City Department of Buildings, New
    York City Housing Preservation and Development
    Division of Code Enforcement, New York City
    Office of the Mayor,
                         Defendants-Appellees.

    _____________________________________


    FOR APPELLANT:                             AKHTAR ALI, pro se, Ozone Park, NY.



    * Judge Nicholas G. Garaufis, of the United States District Court for the Eastern District of New York, sitting by
    designation.
FOR APPELLEES:                       JONATHAN A. POPOLOW, for Zachary W. Carter, Corporation
                                     Counsel for the City of New York, New York, NY.

       Appeal from a judgment of the United States District Court for the Eastern District of New

York (Townes, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Appellant Akhtar Ali, proceeding pro se, appeals from the district court’s dismissal of his

42 U.S.C. § 1983 complaint for lack of subject matter jurisdiction, based on its determination that

Ali lacked standing to sue various New York City entities for the closure of a building that he

leased from a limited liability company. We assume the parties’ familiarity with the underlying

facts, the procedural history of the case, and the issues on appeal.

       We review de novo a district court’s dismissal for lack of standing; where standing is

challenged based on the pleadings, we accept the complaint’s material allegations as true and

construe the complaint in the complaining party’s favor. Am. Psychiatric Ass’n v. Anthem Health

Plans, Inc., 821 F.3d 352, 357 (2d Cir. 2016). When determining standing, a district court may

consider evidence outside the pleadings. Amidax Trading Grp. v. S.W.I.F.T. SCRL, 671 F.3d 140,

145 (2d Cir. 2011). The plaintiff bears the burden of alleging facts that establish standing. Id.

       Standing is determined based on the litigant’s position at the time he filed the complaint.

See Amnesty Int’l USA v. Clapper, 667 F.3d 163, 176-77 (2d Cir. 2011) (citing Lujan v. Defs. of

Wildlife, 504 U.S. 555, 569 n.4 (1992)). “To establish Article III standing, a plaintiff must show

(1) an injury in fact, (2) a sufficient causal connection between the injury and the conduct

complained of, and (3) a likelihood that the injury will be redressed by a favorable decision.”

Susan B. Anthony List v. Driehaus, 134 S. Ct. 2334, 2341 (2014) (internal quotation marks and

brackets omitted). An individual lacks standing to sue when the alleged injury is based on an
injury to a corporate entity. See Bingham v. Zolt, 66 F.3d 553, 561-62 (2d Cir. 1995) (observing

that when the claim was that corporate property had been improperly taken, it was the

corporation—having an independent legal identity—that had standing to sue).

       Here, the district court correctly determined that Ali lacked standing.          Mohammedi

Property Management, LLC (“Mohammedi Property”) owned the building, and Ali could not sue

based on injuries stemming from the City’s issuance of allegedly improper municipal code

violation notices to Mohammedi Property. See id. Contrary to Ali’s assertion, an LLC and its

owner or members are not interchangeable for the purposes of standing. See id. Additionally,

because the question of standing turns on Ali’s position at the time he filed the complaint, the lease

agreement that was executed after Ali filed his complaint could not confer standing on him. See

Amnesty Int’l USA, 667 F.3d at 177.

       We have considered Ali’s remaining arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court.

                                               FOR THE COURT:
                                               Catherine O’Hagan Wolfe, Clerk




                                                  3